Citation Nr: 0714333	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-36 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii




THE ISSUE

Entitlement to an effective date prior to May 8, 2001, for 
the grant of service connection for diabetes mellitus due to 
exposure to herbicides.  




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1966 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2003, by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran perfected his appeal and elected to have the case 
decided without a hearing.


FINDINGS OF FACT

1. On May 8, 2001, the VA published a final regulation 
indicating that there was a positive association between 
exposure to herbicides used in the Republic of Vietnam and 
the subsequent development of Type II diabetes mellitus.

2. The claim of service connection for diabetes mellitus was 
received at the RO on September 15, 2001; the record 
discloses no earlier formal or informal claim of service 
connection for diabetes mellitus due to exposure to 
herbicides.

CONCLUSION OF LAW

The criteria for an effective date prior to May 8, 2001, for 
the grant of service connection for diabetes mellitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§3.1(r), 3.114, 3.155, 3.400, 3.816 (2006).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran pre-adjudication VCAA notice on 
the underlying claim of service connection for diabetes by 
letter, dated in December 2001.  Where, as here, service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the effective date does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
earlier effective date for the grant of service connection.  
Dingess, 19 Vet. App. 473. 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the Republic of Vietnam during the 
Vietnam era and it is presumed that he was exposed to 
herbicides, including the herbicide, commonly known, as Agent 
Orange. 

In October 1998, the veteran filed a claim of service 
connection for post-traumatic stress disorder, and by rating 
decision, dated in July 2000, the RO denied the claim for 
PTSD. 

VA records show that diabetes was first documented in 
December 1999.

On September 15, 2001, the VA RO received the veteran's claim 
of service connection for diabetes as secondary to exposure 
to herbicides.  The veteran indicated that he had not been 
able to submit the claim earlier because of his health.  

By a rating decision, dated in January 2003, the RO granted 
service connection for diabetes mellitus type II as due to 
exposure to Agent Orange, effective May 8, 2001, the date of 
the liberalizing legislation adding Type II diabetes mellitus 
to the list of disabilities for which service connection 
could be presumptively granted based on exposure to 
herbicides in the Republic of Vietnam.



In February 2005, the veteran produced a copy of a statement 
with a typed date of "10/21/98," which he explained he had 
hand-carried to the VA Center in October 1998.  In the 
statement, there is reference to the diabetes in 1994.  The 
veteran stated that he had verbally informed "Tony" at the 
VA of his intention to file a claim for diabetes. 

Laws and Regulations

The effective date for an award of service connection based 
on an original claim is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A.  § 5110(a), (b)(l); 
38 C.F.R. § 3.400(b)(2).

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

For a Vietnam veteran, such as the veteran, who has a covered 
herbicide disease (Nehmer class member), that is, a herbicide 
disease, such as diabetes mellitus, for which the Secretary 
of Veterans Affairs has established a presumption of service 
connection, by order of the United States District Court in a 
class-action case, Nehmer v. United States Department of 
Veterans Affairs, the effective date of the award of service 
connection will be as follows: 

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between September 
25, 1985, and May 3, 1989, the effective date of the 
award will be the later of the date VA received the 
claim on which the prior denial was based or the date 
the disability arose. 

(2) If the Nehmer class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was received 
by VA between that date and the effective date of the 
regulation establishing a presumption of service 
connection for the covered disease, the effective date 
of the award will be the later of the date such claim 
was received by VA or the date the disability arose.  
[The effective date for the regulation which added 
diabetes mellitus as a disease presumptively due to in-
service exposure to herbicides in Vietnam is May 8, 
2001.  Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed. Cir. 2002).]

(3) If the requirements of paragraph (1) or (2) are not 
met, the effective date of the award shall be determined 
in accordance with §§ 3.114 and 3.400.

Analysis

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for Type 
II diabetes mellitus, as he originally submitted a claim for 
service connection for this condition in October 1998.  

The question therefore is whether the veteran had filed a 
claim of service connection for diabetes mellitus before 
September 2001.  

The record shows that in October 1998 the veteran filed his 
original application for VA disability compensation in 
writing at the VA RO in Honolulu, Hawaii, claiming service 
connection for post-traumatic stress disorder.  He neither 
referred to diabetes mellitus nor expressed intent to claim 
service connection for diabetes mellitus. 

While VA is required to give a sympathetic reading to the 
veteran's filings to determine all potential claims, it is 
well settled in law that the intent to apply for a benefit, 
whether formal or informal, must be communicated in writing.  
Criswell v. Nicoholson, 20 Vet. App. 501, 503 (2006).  And 
the writing must identify the benefit sought.  See 38 C.F.R. 
§ 3.155.  


The sympathetic or liberal-reading requirement does not 
require the Board to conduct an exercise prognostication, 
rather it only requires to consider all claims reasonable 
raised. 

As the original application, filed in October 1998 at the RO, 
did not evince intent to apply for service connection for 
diabetes mellitus, a claim of service connection for diabetes 
mellitus was not reasonable raised in the formal claim.  

The veteran argues that in October 1998 he had hand-carried 
to the VA Vet Center in Kona, Hawaii, a letter with reference 
to diabetes mellitus as evidence of intent to file a claim of 
service connection and that he had verbally informed a person 
at the Vet Center of his intention to file a claim for 
diabetes.  Whether or not the letter was received at the VA 
Vet Center in Kona, the letter was not received at the 
Honolulu VA RO, where the initial determination on a claim is 
made.  38 C.F.R. § 3.1(p) (the date of receipt means the date 
on which the claim was received by the Department of Veterans 
Affairs).  As there is not record that the letter was 
received at the VA RO, the letter does not constitute an 
informal, unadjudicated claim of service connection.  And the 
veteran's verbal intent also does not constitute an informal 
claim as the claim has to be made in writing. 

For these reasons, there was no unadjudicated claim, formal 
or informal, of service connection for diabetes mellitus 
before September 2001. 

As the veteran is a Nehmer class member, 38 C.F.R. § 3.816 
applies.  Under 38 C.F.R. § 3.816(c)(1), as VA had not 
previously denied service connection for diabetes mellitus 
between September 25, 1985, and May 3, 1989, the effective-
date provisions under 38 C.F.R. § 3.816(c)(1) do not apply. 

As the veteran did not have either a pending claim of service 
connection for diabetes mellitus before VA on May 3, 1989, or 
was a claim received by VA between that date and the 
effective date of the regulation establishing a presumption 
of service connection for diabetes mellitus, that is, May 8, 
2001, the effective-date 
provisions under the 38 C.F.R. § 3.816(c)(2) do not apply.  
The Board as already explained rejects the argument that 
there was a claim of service connection for diabetes 
mellitus, formal or informal, filed with VA in October 1998.

As the requirements of 38 C.F.R. § 3.816(c)(1) or (2) are not 
met, the effective date for the grant of service connection 
is governed by 38 C.F.R. § 3.114.  

Under 38 C.F.R. § 3.114, when the effective date is awarded 
pursuant to a liberalizing law or a liberalizing VA issue, 
the effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  If a 
claim is reviewed on the initiative of VA within 1 year from 
the effective date of the law or VA issue, or at the request 
of a claimant received within 1 year from that date, benefits 
may be authorized from the effective date of the law or VA 
issue.

In this case, on September 15, 2001, the VA RO received the 
veteran's claim of service connection for diabetes as 
secondary to exposure to herbicides.  By a rating decision, 
dated in January 2003, the RO granted service connection for 
diabetes mellitus type II as due to exposure to Agent Orange, 
effective May 8, 2001, the date of the liberalizing 
legislation adding Type II diabetes mellitus to the list of 
disabilities for which service connection could be 
presumptively granted based on exposure to herbicides in the 
Republic of Vietnam.

As the veteran's claim of service connection was received in 
September 2001, it was received within 1 year from May 8, 
2001, the date VA authorized presumptive service connection 
for diabetes mellitus under a liberalizing law and as the 
effective date for the grant of service connection cannot 
precede the effective date of the liberalizing regulation, 
which is May 8, 2001, an effective date prior to May 8, 2001, 
for the grant of service connection for diabetes mellitus is 
not shown as a matter of law.  

                                                                         
(The Order follows on the next page.) 





ORDER

An effective date prior to May 8, 2001, for the grant of 
service connection for diabetes mellitus due to exposure to 
herbicides is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


